34 F. Supp. 2d 1030 (1998)
Martin CROMARTIE, et al., Plaintiffs,
v.
James B. HUNT, Jr., in his official capacity as Governor of the State of North Carolina, et al., Defendants.
No. 4:96-CV-104-BO (3).
United States District Court, E.D. North Carolina, Eastern Division.
April 6, 1998.
Robinson O. Everett, Durham, NC, Martin B. McGee, Williams, Boger, Grady, Davis & Tuttle, Concord, NC, for plaintiffs.
Edwin M. Speas, Jr., N.C. Dept. of Justice, Special Litigation Section, Raleigh, NC, Tiare Bowe Smiley, State Attorney General's Office, NC Department of Justice, Raleigh, NC, for defendants.
Janie Allison Sitton, Attorney, Voting Section, Civil Rights Div., Washington, DC, for United States of America, amicus.
Adam Stein, Ferguson, Stein, Wallas, Adkins, Gresham & Sumter, Chapel Hill, NC, for intervenor-defendants.

ORDER
TERRENCE WILLIAM BOYLE, Chief Judge.
This matter is before the Court on Defendants' Motion pursuant to Rule 62 of the Federal Rules of Civil Procedure for a Stay of its Order of April 3, 1998.
In that Order the Court, following a hearing, granted Plaintiffs' Motion for Summary Judgment as to the Twelfth Congressional District and granted Plaintiffs' Motion for a Preliminary Injunction and Plaintiffs' request for a Permanent Injunction. In the instant Motion, the Defendants request that this Court stay the April 3 Order "so that the congressional elections process which have [sic] already began [sic] may continue as scheduled."
The Court now DENIES the Defendants' Motion for a Stay. As stated in the Court's previous Order, a Memorandum and Opinion will be filed forthwith on the merits of its Order filed at 5 p.m. on April 3, 1998. The Court filed an Order without a supporting Memorandum to afford the parties notice of the Court's ruling and to avoid the unnecessary passage of time in the crafting of a remedy.
This Order is entered into by a majority of the three-judge panel. Circuit Judge Sam J. Ervin, III, dissents.
SO ORDERED.